       Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE NORTHERN
INSURANCE COMPANY,
     Plaintiff,

v.                                                  Cause No. 1:19-cv-00864 -JHR-LF

MESHA L. GERKEN,
    Defendant,

and

MESHA L. GERKEN
    Counter-Plaintiff,

v.

PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE NORTHERN
INSURANCE COMPANY,
     Counter-Defendant,

and

MESHA L. GERKEN, BRENDAN STARKEY and HEATHER STARKEY,
    Third-Party Plaintiffs,

v.

DOMENIC CHARLES MILES, and
PROGRESSIVE DIRECT INSURANCE
COMPANY d/b/a PROGRESSIVE NORTHERN
INSURANCE COMPANY,
     Third-Party Defendants.

            DEFENDANT DOMENIC CHARLES MILES’S RESPONSE TO
                   MOTION TO REMAND AND FOR COSTS

      COMES NOW, Third-Party Defendant DOMENIC CHARLES MILES (hereinafter

“Defendant”), by and through his attorneys, DEGRAAUW LAW FIRM, P.C. (J. Andrew deGraauw
        Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 2 of 7



and Bryan M. Rowland), and hereby submits his Response to Third-Party Plaintiffs’ Motion to

Remand and for Costs. In support of his Response Defendant states as follows:

       Defendant generally agrees with the timetable described by Third-Party Plaintiffs in their

Motion. However, Plaintiffs incorrectly state in Paragraph 2 of their Motion that Ms. Gerken

timely-asserted third party claims on July 11, 2018. See Third Party Plaintiffs’ Motion to Remand

and for Costs, at ¶ 2. A reading of Ms. Gerken’s filed answer and counterclaims against

Progressive Insurance shows no mention or attempt to bring in Defendant as a third-party litigant

in this suit. See generally Answer to Civil Complaint and Counter-Claim Against Plaintiff,

attached hereto as Exhibit “A”. In fact, the filing has a heading that states “Counter Claim Against

Plaintiff”. See Id. Clearly Third-Party Plaintiffs did not make an attempt to bring a third-party

claim against Defendant until their July 7, 2019 Verified Answer to First Amended Complaint,

Amended Counter-Complaint and Third-Party Complaint. See generally Third-Party Plaintiffs’

Verified Answer to First Amended Complaint, Amended Counter-Complaint and Third-Party

Complaint, attached hereto as Exhibit “B”. This is further clarified again in the heading as of the

filing where the counter-complaint is listed as being amended and the third-party complaint has no

mention of being amended. See Id. If Plaintiffs truly believed a third-party complaint was being

corrected or amended in the July 7, 2019 filing, then it would have been properly described as an

amended third-party complaint.

       From Plaintiffs own timeline, Defendant was first put on notice of a suit in Mesha Gerkins

October 11, 2018 complaint filed against Defendant in a separate action, referenced in Paragraph

7 of the Motion. This separately filed action strategically occurred one day before the three-year

statute of limitations would have run on the case for her personal injury claim. This action is

further evidence that Ms. Gerken did not intend for Defendant to be named as a third-party in this
             Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 3 of 7



suit on July 11, 2018.

        The timing is crucially important here, because Plaintiff’s Motion attempts to distract the

court from the irrefutable truth that Mr. Miles was named by Ms. Gerken as a defendant long

before she hired an attorney and attempted to circumvent his right to removal to federal court by

naming him as a third-party in a separate lawsuit. See generally Exhibit “B”. Ms. Gerken chose

to bring Mr. Miles into this litigation as a Defendant and should not now be allowed to thwart Mr.

Miles’s rights to removal to federal court.

        Plaintiffs correctly state in their Motion that Home Depot v. Jackson does not permit a

third-party counterclaim defendant to remove a claim from state court to federal court. See Home

Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1747, 204 L. Ed.2d 34 (2019). However, Home

Depot should not be fatal to Defendant’s attempts to preserve his rights to removal as a properly

named defendant under 28 U.S.C.A. § 1441(a), because Mr. Miles remains a defendant as

described in the statute. Home Depot held that a third-party defendant is not a defendant under

Section 1441(a), and therefore cannot remove a state case to federal court under said statute. See

generally Id., at 1764. In Home Depot, the third-party defendant was not an original party to the

suit or any related suits prior to being named as a third-party defendant. Id. The facts of this case

are clearly distinguishable, because unlike the third-party defendant in Home Depot, Mr. Miles

was named a defendant by a Third-Party Plaintiff prior to being named a third-party defendant in

this suit.

        This argument is only strengthened by the fact that Third-Party Plaintiffs’ claims against

Defendant here are identical to the claims alleged against Mr. Miles where he was named as a

defendant. Defendant was always an original defendant under the claims alleged by Third-Party

Plaintiffs, as evidence by Ms. Gerken’s original filing against him and the continued virtually
        Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 4 of 7



identical nature of the claims in the two lawsuits.

       Furthermore, under the Court’s analysis in Home Depot, Mr. Miles would be considered

an original defendant due to the original action against Defendant by Ms. Gerken. Id., at 1749

(citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 61 S. Ct. 868, 85 L.Ed. 1214 (1941),

explaining that third-party must have a role in selecting the forum for the suit to have the ability

to remove to federal court). As a defendant in the original action filed against him, Mr. Miles

undoubtedly has a role in selecting the forum as a defendant living outside of the state of New

Mexico and given Plaintiffs refusal to confirm the amount in controversy to be sought. Defendant

therefore properly sought to have these claims removed to federal court to insure an unbiased

forum. Plaintiff’s attempts to hide behind their erroneously filed third-party action against Mr.

Miles should not be allowed to thwart this right.

       Finally, Plaintiffs attempts to collect attorney’s fees are not justified here, as Defendant

clearly has a good faith argument for removal to federal court. The standard, as Plaintiffs explain

in their Motion, is an objectively reasonable basis for removal. See Martin v. Franklin Capital

Corp., 546 U.S. 132, 141 (2005). Defendant reasonably believes that he is a proper party to remove

this case to federal court for the reasons explained in this Response. Again, Ms. Gerken chose to

file her action against Mr. Miles separately from this action, before latter naming him as a third-

party defendant under the same allegations claimed in the original filing. Home Depot, does not

address this particular set of facts, and provides support to Mr. Miles’s contention that he is an

original defendant in these matters.

       Plaintiffs own timeline of events show that Defendant was an original defendant under the

Section 1441(a). As the allegations in both cases against Defendant by Plaintiffs are identical and

arise out of the same transaction of events, defendant has moved for these cases to be consolidated.
        Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 5 of 7



As an original defendant in the consolidated case, Defendant would have a right to remove to

federal court. For this reason, Defendant requests that his Motion to Consolidate be considered

and decided prior to any other pending motions in these cases. Accordingly, Third-Party Plaintiffs’

Motion to Remand should be denied as Defendant is a proper party to remove the case under

Section 1441(a).

       WHEREFORE, Defendant prays the Court reserves any decision on this motion until

Defendant’s Motion to Consolidate is decided and denies Third-Party Plaintiffs’ Motion Remand.




                                             Respectfully submitted,

                                             DEGRAAUW LAW FIRM, P.C.


                                             By:     /s/ Bryan M. Rowland
                                                     J. Andrew deGraauw
                                                     Bryan M. Rowland
                                                     Attorneys for Defendant
                                                     316 Osuna Road, NE - Suite 302
                                                     Albuquerque, NM 87107
                                                     Telephone: (505) 322-2144
                                                     drew@dglawfirmpc.com
                                                     natasha@dglawfirmpc.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2019, I filed the foregoing pleading electronically
through the CM/ECF, which caused all parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.

David Z. Ring
AEQUITAS LAW OF NEW MEXICO
5901 Wyoming Blvd. NE, Ste. J-300
Albuquerque, NM 87109
Phone: (505) 263-8929
dave@aequitas.pro
Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 6 of 7
        Case 1:19-cv-00864-KG-LF Document 22 Filed 10/24/19 Page 7 of 7



Richard M. Padilla
Jeffrey M. Mitchell
O’Brien & Padilla, P.C.
6000 Indian School Rd. NE, Ste. 200
Phone: (505)883-8181
rpadilla@obrienlawoffice.com
jmitchell@obrienlawoffice.com


_/s/ Bryan M. Rowland
J. Andrew deGraauw
Bryan M. Rowland
